 

Exhibit 10.4

CORSAIR GAMING, INC.

2020 EMPLOYEE STOCK PURCHASE PLAN

ARTICLE I.

PURPOSE, SCOPE AND ADMINISTRATION OF THE PLAN

1.1 Purpose and Scope. The purpose of the Corsair Gaming, Inc. 2020 Employee
Stock Purchase Plan, as it may be amended from time to time, (the “Plan”) is to
assist employees of Corsair Gaming, Inc., a Delaware corporation, (the
“Company”) and its Designated Subsidiaries in acquiring a stock ownership
interest in the Company and to help such employees provide for their future
security and to encourage them to remain in the employment of the Company and
its Subsidiaries.

The Plan consists of two components: the Section 423 Component and the
Non-Section 423 Component. The Section 423 Component is intended to qualify as
an “employee stock purchase plan” under Section 423 of the Code and shall be
administered, interpreted and construed in a manner consistent with the
requirements of Section 423 of the Code. In addition, this Plan authorizes the
grant of Options under the Non-Section 423 Component, which need not qualify as
Options granted pursuant to an “employee stock purchase plan” under Section 423
of the Code; such Options granted under the Non-Section 423 Component shall be
granted pursuant to separate Offerings containing such sub-plans, appendices,
rules or procedures as may be adopted by the Administrator and designed to
achieve tax, securities laws or other objectives for Eligible Employees and the
Designated Subsidiaries in locations outside of the United States. Except as
otherwise provided herein, the Non-Section 423 Component will operate and be
administered in the same manner as the Section 423 Component. Offerings intended
to be made under the Non-Section 423 Component will be designated as such by the
Administrator at or prior to the time of such Offering.

For purposes of this Plan, the Administrator may designate separate Offerings
under the Plan, the terms of which need not be identical, in which Eligible
Employees will participate, even if the dates of the applicable Offering
Period(s) in each such Offering is identical, provided that the terms of
participation are the same within each separate Offering under the Section 423
Component as determined under Section 423 of the Code. Solely by way of example
and without limiting the foregoing, the Company could, but shall not be required
to, provide for simultaneous Offerings under the Section 423 Component and the
Non-Section 423 Component of the Plan.

ARTICLE II.

DEFINITIONS

Whenever the following terms are used in the Plan, they shall have the meaning
specified below unless the context clearly indicates to the contrary. The
singular pronoun shall include the plural where the context so indicates.

2.1 “Administrator” shall mean the Committee, or such individuals to which
authority to administer the Plan has been delegated under Section 7.1 hereof.

2.2 “Agent” means the brokerage firm, bank or other financial institution,
entity or person(s), if any, engaged, retained, appointed or authorized to act
as the agent of the Company or an Employee with regard to the Plan.

2.3 “Board” shall mean the Board of Directors of the Company.

2.4 “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.

2.5 “Committee” shall mean the Compensation Committee of the Board.

 

--------------------------------------------------------------------------------

 

2.6 “Common Stock” shall mean the common stock of the Company.

2.7 “Company” shall have such meaning as set forth in Section 1.1 hereof.

2.8 “Compensation” of an Employee shall mean the regular earnings or base salary
paid to the Employee from the Company on each Payday as compensation for
services to the Company or any Designated Subsidiary, before deduction for any
salary deferral contributions made by the Employee to any tax-qualified or
nonqualified deferred compensation plan, including overtime, shift
differentials, vacation pay, salaried production schedule premiums, holiday pay,
jury duty pay, funeral leave pay, paid time off, military pay and prior week
adjustments, but excluding bonuses, commissions, education or tuition
reimbursements, imputed income arising under any group insurance or benefit
program, travel expenses, business and moving reimbursements, including tax
gross ups and taxable mileage allowance, income received in connection with any
stock options, restricted stock, restricted stock units or other compensatory
equity awards and all contributions made by the Company or any Designated
Subsidiary for the Employee’s benefit under any employee benefit plan now or
hereafter established.. For any Participants in non-U.S. jurisdictions, any
equivalent amounts of the foregoing compensation shall be determined by the
Administrator. Such Compensation shall be calculated before deduction of any
income or employment tax withholdings, but shall be withheld from the Employee’s
net income.

2.9 “Designated Subsidiary” shall mean each Subsidiary that has been designated
by the Board or Committee from time to time in its sole discretion as eligible
to participate in the Plan, including any Subsidiary in existence on the
Effective Date and any Subsidiary formed or acquired following the Effective
Date, in accordance with Section 7.2 hereof, such designation to specify whether
such participation is in the Section 423 Component or Non-Section 423 Component.
A Designated Subsidiary may participate in either the Section 423 Component or
Non-Section 423 Component, but not both. The designation by the Administrator of
Designated Subsidiaries and changes in such designations by the Administrator
shall not require stockholder approval. Only Subsidiary Corporations may be
designated as Designated Subsidiaries for purposes of the Section 423 Component,
and if an entity does not so qualify, it shall automatically be deemed to be a
Designated Subsidiary in the Non-Section 423 Component.

2.10 “Effective Date” shall mean the date immediately prior to the date
Company’s registration statement relating to its initial public offering becomes
effective, provided that the Board has adopted the Plan prior to or on such
date, subject to approval of the Plan by the Company’s stockholders.

2.11 “Eligible Employee” shall mean an Employee of the Company or a Designated
Subsidiary who does not, immediately after any rights under this Plan are
granted, own (directly or through attribution) stock possessing five percent
(5%) or more of the total combined voting power or value of all classes of
Common Stock or other stock of the Company, a Parent or a Subsidiary Corporation
(as determined under Section 423(b)(3) of the Code). For purposes of the
foregoing sentence, the rules of Section 424(d) of the Code with regard to the
attribution of stock ownership shall apply in determining the stock ownership of
an individual, and stock that an Employee may purchase under outstanding options
shall be treated as stock owned by the Employee; provided, however, that the
Administrator may provide in an Offering Document that an Employee shall not be
eligible to participate in an Offering if: (a) such Employee’s customary
employment is for twenty hours or less per week; (b) such Employee’s customary
employment is for less than five months in any calendar year; (c) such Employee
is a highly compensated employee within the meaning of Section 423(b)(4)(D) of
the Code, (d) such Employee has not met a service requirement designated by the
Administrator pursuant to Section 423(b)(4)(A) of the Code (which service
requirement may not exceed two years), and/or (e) such Employee is a citizen or
resident of a foreign jurisdiction if the grant of a right to purchase Common
Stock under the Plan to such Employee would be prohibited under the laws of such
foreign jurisdiction or the grant of an option to such Employee in compliance
with the laws of such foreign jurisdiction would cause the Section 423
Component, any Offering or any purchase right to violate the requirements of
Section 423 of the Code, as determined by the Administrator in its sole
discretion; provided, further, that any exclusion in clauses (a), (b), (c), (d)
or (e) shall be applied in an identical manner under each Offering to all
Employees of the Designated Subsidiaries in such Offering, in accordance with
Treasury Regulation Section 1.423-2(e). With respect to the Non-Section 423
Component, all of the foregoing rules shall apply in determining who is an
“Eligible Employee,” except (A) the Administrator may limit eligibility further
within a Designated Subsidiary so as to only designate some Employees of a
Designated Subsidiary as Eligible Employees, and (B) to the extent the foregoing
eligibility rules are not consistent with applicable local laws.

2

--------------------------------------------------------------------------------

 

2.12 “Employee” shall mean any person who renders services to the Company or a
Designated Subsidiary in the status of an employee, and, with respect to the
Section 423 Component, a person who is an officer or other employee (as defined
in accordance with Section 3401(c) of the Code). For purposes of the Section 423
Component, “Employee” shall not include any director of the Company or a
Designated Subsidiary who does not render services to the Company or a
Designated Subsidiary in the status of an employee within the meaning of
Section 3401(c) of the Code. For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
military leave, sick leave or other leave of absence approved by the Company or
Designated Subsidiary and, which for purposes of the Section 423 Component, must
meet the requirements of Treasury Regulation Section 1.421-1(h)(2). For purposes
of the Section 423 Component, where the period of leave exceeds three
(3) months, or such other period specified in Treasury Regulation
Section 1.421-1(h)(2), and the individual’s right to reemployment is not
guaranteed either by statute or by contract, the employment relationship shall
be deemed to have terminated on the first day immediately following such three
(3)-month period, or such other period specified in Treasury Regulation
Section 1.421-1(h)(2).

2.13 “Enrollment Date” shall mean the first date of each Offering Period.

2.14 “Exercise Date” shall mean the last Trading Day of each Offering Period,
except as provided in Section 5.2 hereof.

2.15 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.16 “Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:

(a) If the Common Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) listed on any national market system or
(iii) listed, quoted or traded on any automated quotation system, its Fair
Market Value shall be the closing sales price for a share of Common Stock as
quoted on such exchange or system for such date or, if there is no closing sales
price for a share of Common Stock on the date in question, the closing sales
price for a share of Common Stock on the last preceding date for which such
quotation exists, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

(b) If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a share of Common Stock on such date, the
high bid and low asked prices for a share of Common Stock on the last preceding
date for which such information exists, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or

(c) If the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith.

2.17 “Grant Date” shall mean the first Trading Day of an Offering Period.

2.18 “New Exercise Date” shall have such meaning as set forth in Section 5.2(b)
hereof.

2.19 “Non-Section 423 Component” means those Offerings under the Plan, together
with the sub-plans, appendices, rules or procedures, if any, adopted by the
Administrator as a part of this Plan, in each case, pursuant to which Options
may be granted to non-U.S. Eligible Employees that need not satisfy the
requirements for Options granted pursuant to an “employee stock purchase plan”
that are set forth under Section 423 of the Code.

2.20 “Offering” means an offer under the Plan of an Option that may be exercised
during an Offering Period as further described in Section 4 hereof. Unless
otherwise specified by the Administrator, each Offering to the Eligible
Employees of the Company or a Designated Subsidiary shall be deemed a separate
Offering, even if the

3

--------------------------------------------------------------------------------

 

dates and other terms of the applicable Offering Periods of each such Offering
are identical and the provisions of the Plan will separately apply to each
Offering. To the extent permitted by Treas. Reg. § 1.423-2(a)(1), the terms of
each separate Offering under the Section 423 Component need not be identical,
provided that the terms of the Section 523 Component and an Offering thereunder
together satisfy Treas. Reg. § 1.423-2(a)(2) and (a)(3).

2.21 “Offering Period” shall mean such period of time commencing on such date(s)
as determined by the Board or Committee, in its sole discretion, and with
respect to which Options shall be granted to Participants. The duration and
timing of Offering Periods may be established or changed by the Board or
Committee at any time, in its sole discretion. Notwithstanding the foregoing, in
no event may an Offering Period exceed twenty-seven (27) months.

2.22 “Option” shall mean the right to purchase shares of Common Stock pursuant
to the Plan during each Offering Period.

2.23 “Option Price” shall mean the purchase price of a share of Common Stock
hereunder as provided in Section 4.2 hereof.

2.24 “Parent” means any entity that is a parent corporation of the Company
within the meaning of Section 424 of the Code and the Treasury Regulations
thereunder.

2.25 “Participant” shall mean any Eligible Employee who elects to participate in
the Plan.

2.26 “Payday” shall mean the regular and recurring established day for payment
of Compensation to an Employee of the Company or any Designated Subsidiary.

2.27 “Purchase Period” means such period of time within an Offering Period
commencing on such date(s) as determined by the Board or Committee, in its sole
discretion. The duration and timing of Purchase Periods may be established or
changed by the Board or Committee at any time, in its sole discretion.
Notwithstanding the foregoing, in no event may a Purchase Period exceed the
duration of the Offering Period under which it is established

2.28 “Plan” shall have such meaning as set forth in Section 1.1 hereof.

2.29 “Plan Account” shall mean a bookkeeping account established and maintained
by the Company in the name of each Participant.

2.30 “Section 423 Component” means those Offerings under the Plan that are
intended to meet the requirements under Section 423(b) of the Code.

2.31 “Section 423 Option” shall have such meaning as set forth in Section 3.1(b)
hereof.

2.32 “Subsidiary” shall mean any entity that is a subsidiary corporation of the
Company within the meaning of Section 424 of the Code and the Treasury
Regulations thereunder. In addition, with respect to any Offering pursuant to
the Non-Section 423 Component only, Subsidiary may also include any corporate or
noncorporate entity in which the Company has a direct or indirect equity
interest or significant business relationship.

2.33 “Trading Day” shall mean a day on which the principal securities exchange
on which the Common Stock is listed is open for trading or, if the Common Stock
is not listed on a securities exchange, shall mean a business day, as determined
by the Administrator in good faith.

2.34 “Withdrawal Election” shall have such meaning as set forth in
Section 6.1(a) hereof.

4

--------------------------------------------------------------------------------

 

ARTICLE III.

PARTICIPATION

3.1 Eligibility.

(a) Any Eligible Employee who shall be employed by the Company or a Designated
Subsidiary on a given Enrollment Date for an Offering Period shall be eligible
to participate in the Plan during such Offering Period, subject to the
requirements of Articles IV and V hereof, and, for the Section 423 Component,
the limitations imposed by Section 423(b) of the Code and the Treasury
Regulations thereunder.

(b) No Eligible Employee shall be granted an Option under the Section 423
Component which permits the Participant’s rights to purchase shares of Common
Stock under the Plan, and to purchase stock under all other employee stock
purchase plans of the Company, any Parent or any Subsidiary subject to the
Section 423 of the Code (any such Option or other option, a “Section 423
Option”), to accrue at a rate which exceeds $25,000 of fair market value of such
stock (determined at the time the Section 423 Option is granted) for each
calendar year in which any Section 423 Option granted to the Participant is
outstanding at any time. For purposes of the limitation imposed by this
subsection,

(i) the right to purchase stock under a Section 423 Option accrues when the
Section 423 Option (or any portion thereof) first becomes exercisable during the
calendar year,

(ii) the right to purchase stock under a Section 423 Option accrues at the rate
provided in the Section 423 Option, but in no case may such rate exceed $25,000
of fair market value of such stock (determined at the time such option is
granted) for any one calendar year, and

(iii) a right to purchase stock which has accrued under a Section 423 Option may
not be carried over to any other Section 423 Option; provided that Participants
may carry forward amounts so accrued that represent a fractional share of stock
and were withheld but not applied towards the purchase of Common Stock under an
earlier Offering Period, and may apply such amounts towards the purchase of
additional shares of Common Stock under a subsequent Offering Period.

The limitation under this Section 3.1(b) shall be applied in accordance with
Section 423(b)(8) of the Code and the Treasury Regulations thereunder.

3.2 Election to Participate; Payroll Deductions

(a) Except as provided in Section 3.3 hereof, an Eligible Employee may become a
Participant in the Plan only by means of payroll deduction. Each individual who
is an Eligible Employee as of an Offering Period’s Enrollment Date may elect to
participate in such Offering Period and the Plan by delivering to the Company a
payroll deduction authorization no later such period of time prior to the
applicable Enrollment Date as determined by the Administrator, in its sole
discretion.

(b) Subject to Section 3.1(b) hereof and except as may otherwise be determined
by the Administrator and/or as set forth in the Offering Document, payroll
deductions (i) shall be equal to at least one percent (1%) of the Participant’s
Compensation as of each Payday of the Offering Period following the Enrollment
Date, but not more than fifteen percent (15%) of the Participant’s Compensation
as of each Payday of the Offering Period following the Enrollment Date; and
(ii) may be expressed as a whole number percentage. Amounts deducted from a
Participant’s Compensation with respect to an Offering Period pursuant to this
Section 3.2 shall be deducted each Payday through payroll deduction and credited
to the Participant’s Plan Account.

(c) Unless otherwise determined by the Administrator and/or as set forth in the
Offering Document, following at least one (1) payroll deduction, a Participant
may decrease (to as low as zero) the amount deducted from such Participant’s
Compensation only once during an Offering Period upon ten (10) calendar days’
prior written notice to the Company. Unless otherwise determined by the
Administrator and/or as set forth in the

5

--------------------------------------------------------------------------------

 

Offering Document, a Participant may not increase the amount deducted from such
Participant’s Compensation during an Offering Period.

(d) Notwithstanding the foregoing, upon the termination of an Offering Period,
each Participant in such Offering Period shall automatically participate in the
immediately following Offering Period at the same payroll deduction percentage
or fixed amount as in effect at the termination of the prior Offering Period,
unless such Participant delivers to the Company a different election with
respect to the successive Offering Period in accordance with Section 3.2(a)
hereof, or unless such Participant becomes ineligible for participation in the
Plan.

(e) Notwithstanding any other provisions of the Plan to the contrary, in
non-U.S. jurisdictions where participation in the Plan through payroll
deductions is prohibited, the Administrator may provide that an Eligible
Employee may elect to participate through contributions to the Participant’s
account under the Plan in a form acceptable to the Administrator in lieu of or
in addition to payroll deductions; provided, however, that, for any Offering
under the Section 423 Component, the Administrator must determine that any
alternative method of contribution is applied on an equal and uniform basis to
all Eligible Employees in the Offering.

(f) The Administrator shall have the authority to determine which Designated
Subsidiaries shall participate in the Non-Section 423 Component and which shall
participate in the Section 423 Component.

3.3 Leave of Absence. During leaves of absence approved by the Company meeting
the requirements of Treasury Regulation Section 1.421-1(h)(2) under the Code, a
Participant may continue participation in the Plan by making cash payments to
the Company on his or her normal payday equal to his or her authorized payroll
deduction.

ARTICLE IV.

PURCHASE OF SHARES

4.1 Grant of Option. The Company may make one or more Offerings under the Plan,
which may be successive or overlapping with one another, until the earlier of:
(i) the date on which the Shares available under the Plan have been sold or
(ii) the date on which the Plan is suspended or terminates. The Administrator
shall designate the terms and conditions of each Offering in writing, including
without limitation, the Offering Period and the Purchase Periods, as set forth
in an offering document (the “Offering Document”). Each Participant shall be
granted an Option with respect to an Offering Period on the applicable Grant
Date. Subject to the limitations of Section 3.1(b) hereof, the number of shares
of Common Stock subject to a Participant’s Option shall be determined by
dividing (a) such Participant’s payroll deductions accumulated prior to an
Exercise Date and retained in the Participant’s Plan Account on such Exercise
Date by (b) the applicable Option Price; provided that, unless otherwise set
forth in the Offering Document, in no event shall a Participant be permitted to
purchase during each Offering Period more than 5,000 shares of Common Stock
(subject to any adjustment pursuant to Section 5.2 hereof). The Administrator
and/or the Offering Document may, for future Offering Periods, increase or
decrease, in its absolute discretion, the maximum number of shares of Common
Stock that a Participant may purchase during such future Offering Periods. Each
Option shall expire on the Exercise Date for the applicable Offering Period
immediately after the automatic exercise of the Option in accordance with
Section 4.3 hereof, unless such Option terminates earlier in accordance with
Article 6 hereof.

4.2 Option Price. The “Option Price” per share of Common Stock to be paid by a
Participant upon exercise of the Participant’s Option on the applicable Exercise
Date for an Offering Period shall be equal to eighty five percent (85%) of the
lesser of the Fair Market Value of a share of Common Stock on (a) the applicable
Grant Date and (b) the applicable Exercise Date; provided that in no event shall
the Option Price per share of Common Stock be less than the par value per share
of the Common Stock.

4.3 Purchase of Shares.

(a) On the applicable Exercise Date for an Offering Period, each Participant
shall automatically and without any action on such Participant’s part be deemed
to have exercised his or her Option to purchase at the

6

--------------------------------------------------------------------------------

 

applicable per share Option Price the largest number of whole shares of Common
Stock which can be purchased with the amount in the Participant’s Plan Account.
Except as may otherwise be provided by the Administrator with respect to any
Purchase Period or Offering Period and/or as set forth in the Offering Document,
any balance less than the per share Option Price that is remaining in the
Participant’s Plan Account (after exercise of such Participant’s Option) as of
the Exercise Date shall be carried forward to the next Purchase Period or
Offering Period, unless the Participant has elected to withdraw from the Plan
pursuant to Section 6.1 hereof or, pursuant to Section 6.2 hereof, such
Participant has ceased to be an Eligible Employee. Any balance not carried
forward to the next Purchase Period or Offering Period in accordance with the
prior sentence promptly shall be refunded to the applicable Participant. For the
avoidance of doubt, in no event shall an amount greater than or equal to the per
share Option Price as of an Exercise Date be carried forward to the next
Purchase Period or Offering Period.

(b) As soon as practicable following the applicable Exercise Date, the number of
shares of Common Stock purchased by such Participant pursuant to Section 4.3(a)
hereof shall be delivered (either in share certificate or book entry form), in
the Company’s sole discretion, to either (i) the Participant or (ii) an account
established in the Participant’s name at a stock brokerage or other financial
services firm designated by the Company. If the Company is required to obtain
from any commission or agency authority to issue any such shares of Common
Stock, the Company shall seek to obtain such authority. Inability of the Company
to obtain from any such commission or agency authority which counsel for the
Company deems necessary for the lawful issuance of any such shares shall relieve
the Company from liability to any Participant except to refund to the
Participant such Participant’s Plan Account balance, without interest thereon.
The Company may require that such shares of Common Stock be retained with a
particular broker or agent for a designated period of time and/or may establish
other procedures to permit tracking of qualifying and disqualifying dispositions
of such shares of Common Stock.

4.4 Automatic Termination of Offering Period. Except as otherwise determined by
the Administrator and/or as set forth in the Offering Document, if the Fair
Market Value of a share of Common Stock on any Exercise Date (except the final
scheduled Exercise Date of any Offering Period) is lower than the Fair Market
Value of a share of Common Stock on the Grant Date for an Offering Period, then
such Offering Period shall terminate on such Exercise Date after the automatic
exercise of the Option in accordance with Section 4.3 hereof, and each
Participant shall automatically be enrolled in the Offering Period that
commences immediately following such Exercise Date and such Participant’s
payroll deduction authorization shall remain in effect for such Offering Period.

4.5 Transferability of Rights. An Option granted under the Plan shall not be
transferable, other than by will or the applicable laws of descent and
distribution, and is exercisable during the Participant’s lifetime only by the
Participant. No option or interest or right to the Option shall be available to
pay off any debts, contracts or engagements of the Participant or his or her
successors in interest or shall be subject to disposition by pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempt at disposition of the Option shall have no effect.

ARTICLE V.

PROVISIONS RELATING TO COMMON STOCK

5.1 Common Stock Reserved. Subject to adjustment as provided in Section 5.2
hereof, the maximum number of shares of Common Stock that shall be made
available for sale under the Plan shall be the sum of (a) 1,025,000 shares and
(b) an annual increase on the first day of each year beginning in 2021 and
ending in 2030 equal to the lesser of (i) one percent (1%) of the shares
outstanding (on an as converted basis) on the last day of the immediately
preceding fiscal year and (ii) such number of shares as may be determined by the
Board; provided, however, no more than 20,000,000 shares may be issued under the
Plan. All or any portion of such maximum number of shares may be issued under
the Section 423 Component. Shares made available for sale under the Plan may be
authorized but unissued shares, treasury shares of Common Stock, or reacquired
shares reserved for issuance under the Plan.

7

--------------------------------------------------------------------------------

 

5.2 Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Asset Sale.

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock which have
been authorized for issuance under the Plan but not yet placed under Option, as
well as the price per share and the number of shares of Common Stock covered by
each Option under the Plan which has not yet been exercised shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of shares of Common Stock effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.” Such adjustment shall be made by
the Administrator, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock subject to an
Option.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. The New Exercise
Date shall be before the date of the Company’s proposed dissolution or
liquidation. The Administrator shall notify each Participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the Participant’s Option has been changed to the New Exercise Date and
that the Participant’s Option shall be exercised automatically on the New
Exercise Date, unless prior to such date the Participant has withdrawn from the
Offering Period as provided in Section 6.1 hereof or the Participant has ceased
to be an Eligible Employee as provided in Section 6.2 hereof.

(c) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding Option shall be assumed or an
equivalent Option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the Option, any Offering Periods
then in progress shall be shortened by setting a New Exercise Date and any
Offering Periods then in progress shall end on the New Exercise Date. The New
Exercise Date shall be before the date of the Company’s proposed sale or merger.
The Administrator shall notify each Participant in writing, at least ten
(10) business days prior to the New Exercise Date, that the Exercise Date for
the Participant’s Option has been changed to the New Exercise Date and that the
Participant’s Option shall be exercised automatically on the New Exercise Date,
unless prior to such date the Participant has withdrawn from the Offering Period
as provided in Section 6.1 hereof or the Participant has ceased to be an
Eligible Employee as provided in Section 6.2 hereof.

5.3 Insufficient Shares. If the Administrator determines that, on a given
Exercise Date, the number of shares of Common Stock with respect to which
Options are to be exercised may exceed the number of shares of Common Stock
remaining available for sale under the Plan on such Exercise Date, the
Administrator shall make a pro rata allocation of the shares of Common Stock
available for issuance on such Exercise Date in as uniform a manner as shall be
practicable and as it shall determine in its sole discretion to be equitable
among all Participants exercising Options to purchase Common Stock on such
Exercise Date, and unless additional shares are authorized for issuance under
the Plan, no further Offering Periods shall take place and the Plan shall
terminate pursuant to Section 7.5 hereof. If an Offering Period is so
terminated, then the balance of the amount credited to the Participant’s Plan
Account which has not been applied to the purchase of shares of Common Stock
shall be paid to such Participant in one lump sum in cash within thirty
(30) days after such Exercise Date, without any interest thereon.

5.4 Rights as Stockholders. With respect to shares of Common Stock subject to an
Option, a Participant shall not be deemed to be a stockholder of the Company and
shall not have any of the rights or privileges of a stockholder. A Participant
shall have the rights and privileges of a stockholder of the Company when, but
not until, shares of Common Stock have been deposited in the designated
brokerage account following exercise of his or her Option.

8

--------------------------------------------------------------------------------

 

ARTICLE VI.

TERMINATION OF PARTICIPATION

6.1 Cessation of Contributions; Voluntary Withdrawal.

(a) A Participant may cease payroll deductions during an Offering Period and
elect to withdraw from the Plan by delivering written notice of such election to
the Company in such form and at such time prior to the Exercise Date for such
Offering Period as may be established by the Administrator (a “Withdrawal
Election”). A Participant electing to withdraw from the Plan may elect to either
(i) withdraw all of the funds then credited to the Participant’s Plan Account as
of the date on which the Withdrawal Election is received by the Company, in
which case amounts credited to such Plan Account shall be returned to the
Participant in one (1) lump-sum payment in cash within thirty (30) days after
such election is received by the Company, without any interest thereon, and the
Participant shall cease to participate in the Plan and the Participant’s Option
for such Offering Period shall terminate; or (ii) exercise the Option for the
maximum number of whole shares of Common Stock on the applicable Exercise Date
with any remaining Plan Account balance returned to the Participant in one
(1) lump-sum payment in cash within thirty (30) days after such Exercise Date,
without any interest thereon, and after such exercise cease to participate in
the Plan. Upon receipt of a Withdrawal Election, the Participant’s payroll
deduction authorization and his or her Option to purchase under the Plan shall
terminate.

(b) A participant’s withdrawal from the Plan shall not have any effect upon his
or her eligibility to participate in any similar plan which may hereafter be
adopted by the Company or in succeeding Offering Periods which commence after
the termination of the Offering Period from which the Participant withdraws.

(c) Except as otherwise permitted by the Administrator and/or as set forth in
the Offering Document, a Participant who ceases contributions to the Plan during
any Offering Period shall not be permitted to resume contributions to the Plan
during that Offering Period.

6.2 Termination of Eligibility. Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, such Participant’s Option for the applicable Offering
Period shall automatically terminate, he or she shall be deemed to have elected
to withdraw from the Plan, and such Participant’s Plan Account shall be paid to
such Participant or, in the case of his or her death, to the person or persons
entitled thereto pursuant to applicable law, within thirty (30) days after such
cessation of being an Eligible Employee, without any interest thereon. If a
Participant transfers employment from the Company or any Designated Subsidiary
participating in the Section 423 Component to any Designated Subsidiary
participating in the Non-Section 423 Component, such transfer shall not be
treated as a termination of employment, but the Participant shall immediately
cease to participate in the Section 423 Component; however, any contributions
made for the Offering Period in which such transfer occurs shall be transferred
to the Non-Section 423 Component, and such Participant shall immediately join
the then-current Offering under the Non-Section 423 Component upon the same
terms and conditions in effect for the Participant’s participation in the
Section 423 Component, except for such modifications otherwise applicable for
Participants in such Offering. A Participant who transfers employment from any
Designated Subsidiary participating in the Non-Section 423 Component to the
Company or any Designated Subsidiary participating in the Section 423 Component
shall not be treated as terminating the Participant’s employment and shall
remain a Participant in the Non-Section 423 Component until the earlier of
(i) the end of the current Offering Period under the Non-Section 423 Component,
or (ii) the Enrollment Date of the first Offering Period in which the
Participant is eligible to participate following such transfer. Notwithstanding
the foregoing, the Administrator may establish different rules to govern
transfers of employment between companies participating in the Section 423
Component and the Non-Section 423 Component, consistent with the applicable
requirements of Section 423 of the Code.

9

--------------------------------------------------------------------------------

 

ARTICLE VII.

GENERAL PROVISIONS

7.1 Administration.

(a) The Plan shall be administered by the Committee, which shall be composed of
members of the Board. The Committee may delegate administrative tasks under the
Plan to the services of an Agent and/or Employees to assist in the
administration of the Plan, including establishing and maintaining an individual
securities account under the Plan for each Participant.

(b) It shall be the duty of the Administrator to conduct the general
administration of the Plan in accordance with the provisions of the Plan. The
Administrator shall have the power, subject to, and within the limitations of,
the express provisions of the Plan:

(i) To establish and terminate Offerings;

(ii) To determine when and how Options shall be granted and the provisions and
terms of each Offering (which need not be identical);

(iii) To select Designated Subsidiaries in accordance with Section 7.2 hereof;
and

(iv) To construe and interpret the Plan, the terms of any Offering and the terms
of the Options and to adopt such rules for the administration, interpretation,
and application of the Plan as are consistent therewith and to interpret, amend
or revoke any such rules. The Administrator, in the exercise of this power, may
correct any defect, omission or inconsistency in the Plan, any Offering or any
Option, in a manner and to the extent it shall deem necessary or expedient to
make the Plan fully effect, subject to Section 423 of the Code for the
Section 423 Component and the Treasury Regulations thereunder.

(c) The Administrator may adopt rules or procedures relating to the operation
and administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized to adopt rules and procedures regarding
handling of participation elections, payroll deductions, payment of interest,
conversion of local currency, payroll tax, withholding procedures and handling
of stock certificates which vary with local requirements. In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Administrator under the Plan.

(d) The Administrator may adopt sub-plans applicable to particular Designated
Subsidiaries or locations, which sub-plans may be designed to be outside the
scope of Section 423 of the Code. The rules of such sub-plans may take
precedence over other provisions of this Plan, with the exception of Section 5.1
hereof, but unless otherwise superseded by the terms of such sub-plan, the
provisions of this Plan shall govern the operation of such sub-plan.

(e) All expenses and liabilities incurred by the Administrator in connection
with the administration of the Plan shall be borne by the Company. The
Administrator may, with the approval of the Committee, employ attorneys,
consultants, accountants, appraisers, brokers or other persons. The
Administrator, the Company and its officers and directors shall be entitled to
rely upon the advice, opinions or valuations of any such persons. All actions
taken and all interpretations and determinations made by the Administrator in
good faith shall be final and binding upon all Participants, the Company and all
other interested persons. No member of the Board or Administrator shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the options, and all members of the Board or
Administrator shall be fully protected by the Company in respect to any such
action, determination, or interpretation.

7.2 Designation of Subsidiary Corporations. The Board or Committee shall
designate from among the Subsidiaries, as determined from time to time, the
Subsidiary or Subsidiaries that shall constitute Designated Subsidiaries, and
determine whether such Designated Subsidiaries shall participate in the
Section 423 Component or

10

--------------------------------------------------------------------------------

 

Non-Section 423 Component. The Board or Committee may designate a Subsidiary, or
terminate the designation of a Subsidiary, without the approval of the
stockholders of the Company.

7.3 Reports. Individual accounts shall be maintained for each Participant in the
Plan. Statements of Plan Accounts shall be given to Participants at least
annually, which statements shall set forth the amounts of payroll deductions,
the Option Price, the number of shares purchased and the remaining cash balance,
if any.

7.4 No Right to Employment. Nothing in the Plan shall be construed to give any
person (including any Participant) the right to remain in the employ of the
Company, a Parent or a Subsidiary or to affect the right of the Company, any
Parent or any Subsidiary to terminate the employment of any person (including
any Participant) at any time, with or without cause, which right is expressly
reserved.

7.5 Amendment and Termination of the Plan.

(a) The Board may, in its sole discretion, amend, suspend or terminate the Plan
at any time and from time to time; provided, however, that without approval of
the Company’s stockholders given within twelve (12) months before or after
action by the Board, the Plan may not be amended to increase the maximum number
of shares of Common Stock subject to the Plan or change the designation or class
of Eligible Employees.

(b) In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the
Administrator may, to the extent permitted under Section 423 of the Code for the
Section 423 Component, in its discretion and, to the extent necessary or
desirable, modify or amend the Plan to reduce or eliminate such accounting
consequence including, but not limited to:

(i) altering the Option Price for any Offering Period including an Offering
Period underway at the time of the change in Option Price;

(ii) shortening any Offering Period so that the Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the
Administrator action; and

(iii) allocating shares of Common Stock.

Such modifications or amendments shall not require stockholder approval or the
consent of any Participant.

(c) Upon termination of the Plan, the balance in each Participant’s Plan Account
shall be refunded as soon as practicable after such termination, without any
interest thereon.

7.6 Use of Funds; No Interest Paid. All funds received by the Company by reason
of purchase of shares of Common Stock under the Plan shall be included in the
general funds of the Company free of any trust or other restriction and may be
used for any corporate purpose, except for funds contributed under Offerings in
which the local law of a non-U.S. jurisdiction requires that contributions to
the Plan by Participants be segregated from the Company’s general corporate
funds and/or deposited with an independent third party for Participants in
non-U.S. jurisdictions. No interest shall be paid to any Participant or credited
under the Plan, except as may be required by local law in a non-U.S.
jurisdiction. If the segregation of funds and/or payment of interest on any
Participant’s account is so required, such provisions shall apply to all
Participants in the relevant Offering except to the extent otherwise permitted
by U.S. Treasury Regulation Section 1.423-2(f). With respect to any Offering
under the Non-Section 423 Component, the payment of interest shall apply as
determined by the Administrator (but absent any such determination, no interest
shall apply).

7.7 Term; Approval by Stockholders. No Option may be granted during any period
of suspension of the Plan or after termination of the Plan. The Plan shall be
submitted for the approval of the Company’s stockholders within twelve
(12) months after the date of the Board’s initial adoption of the Plan. Options
may be granted prior to such stockholder approval; provided, however, that such
Options shall not be exercisable prior to the time when the Plan is approved by
the stockholders; provided, further that if such approval has not been obtained
by

11

--------------------------------------------------------------------------------

 

the end of said twelve (12)-month period, all Options previously granted under
the Plan shall thereupon terminate and be canceled and become null and void
without being exercised.

7.8 Effect Upon Other Plans. The adoption of the Plan shall not affect any other
compensation or incentive plans in effect for the Company, any Parent or any
Subsidiary. Nothing in the Plan shall be construed to limit the right of the
Company, any Parent or any Subsidiary (a) to establish any other forms of
incentives or compensation for Employees of the Company or any Parent or any
Subsidiary, or (b) to grant or assume Options otherwise than under the Plan in
connection with any proper corporate purpose, including, but not by way of
limitation, the grant or assumption of options in connection with the
acquisition, by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, firm or association.

7.9 Conformity to Securities Laws. Notwithstanding any other provision of the
Plan, the Plan and the participation in the Plan by any individual who is then
subject to Section 16 of the Exchange Act shall be subject to any additional
limitations set forth in any applicable exemption rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, the Plan shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.

7.10 Notice of Disposition of Shares. Each Participant in the Section 423
Component shall give the Company prompt notice of any disposition or other
transfer of any shares of Common Stock, acquired pursuant to the exercise of an
Option granted under the Section 423 Component, if such disposition or transfer
is made (a) within two (2) years after the applicable Grant Date or (b) within
one (1) year after the transfer of such shares of Common Stock to such
Participant upon exercise of such Option. The Company may direct that any
certificates evidencing shares acquired pursuant to the Plan refer to such
requirement.

7.11 Tax Withholding. The Company or any Parent or any Subsidiary shall be
entitled to require payment in cash or deduction from other compensation payable
to each Participant of any sums required by federal, state or local tax law to
be withheld with respect to any purchase of shares of Common Stock under the
Plan or any sale of such shares.

7.12 Governing Law. The Plan and all rights and obligations thereunder shall be
construed and enforced in accordance with the laws of the State of Delaware
without regard to the conflict of law rules thereof or of any other
jurisdiction.

7.13 Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

7.14 Conditions To Issuance of Shares.

(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing shares of Common Stock pursuant to the exercise of an Option by a
Participant, unless and until the Board or the Committee has determined, with
advice of counsel, that the issuance of such shares of Common Stock is in
compliance with all applicable laws, regulations of governmental authorities
and, if applicable, the requirements of any securities exchange or automated
quotation system on which the shares of Common Stock are listed or traded, and
the shares of Common Stock are covered by an effective registration statement or
applicable exemption from registration. In addition to the terms and conditions
provided herein, the Board or the Committee may require that a Participant make
such reasonable covenants, agreements, and representations as the Board or the
Committee, in its discretion, deems advisable in order to comply with any such
laws, regulations, or requirements.

(b) All certificates for shares of Common Stock delivered pursuant to the Plan
and all shares of Common Stock issued pursuant to book entry procedures are
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal, state, or foreign
securities or other laws, rules and regulations and the rules of any securities
exchange or automated quotation system on which

12

--------------------------------------------------------------------------------

 

the shares of Common Stock are listed, quoted, or traded. The Committee may
place legends on any certificate or book entry evidencing shares of Common Stock
to reference restrictions applicable to the shares of Common Stock.

(c) The Committee shall have the right to require any Participant to comply with
any timing or other restrictions with respect to the settlement, distribution or
exercise of any Option, including a window-period limitation, as may be imposed
in the sole discretion of the Committee.

(d) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Committee or required by any applicable law, rule or regulation, the
Company may, in lieu of delivering to any Participant certificates evidencing
shares of Common Stock issued in connection with any Option, record the issuance
of shares of Common Stock in the books of the Company (or, as applicable, its
transfer agent or stock plan administrator).

7.15 Equal Rights and Privileges. All Eligible Employees of the Company (or of
any Designated Subsidiary) granted Options pursuant to an Offering under the
Section 423 Component shall have equal rights and privileges under this Plan to
the extent required under Section 423 of the Code or the regulations promulgated
thereunder so that the Section 423 Component qualifies as an “employee stock
purchase plan” within the meaning of Section 423 of the Code or the Treasury
Regulations thereunder. Any provision of the Section 423 Component that is
inconsistent with Section 423 of the Code or the Treasury Regulations thereunder
shall, without further act or amendment by the Company or the Board, be reformed
to comply with the equal rights and privileges requirement of Section 423 of the
Code. Eligible Employees participating in the Non-Section 423 Component need not
have the same rights and privileges as Eligible Employees participating in the
Section 423 Component.

7.16 Rules Particular to Specific Countries. Notwithstanding anything herein to
the contrary, the terms and conditions of the Plan with respect to Participants
who are tax residents of a particular non-U.S. country or who are foreign
nationals or employed in non-U.S. jurisdictions may be subject to an addendum to
the Plan in the form of an appendix or sub-plan (which appendix or sub-plan may
be designed to govern Offerings under the Section 423 Component or the
Non-Section 423 Component, as determined by the Administrator). To the extent
that the terms and conditions set forth in an appendix or sub-plan conflict with
any provisions of the Plan, the provisions of the appendix or sub-plan shall
govern. The adoption of any such appendix or sub-plan shall be pursuant to
Section 7.1 above. Without limiting the foregoing, the Administrator is
specifically authorized to adopt rules and procedures, with respect to
Participants who are foreign nationals or employed in non-U.S. jurisdictions,
regarding the exclusion of particular Subsidiaries from participation in the
Plan, eligibility to participate, the definition of Compensation, handling of
payroll deductions or other contributions by Participants, payment of interest,
conversion of local currency, data privacy security, payroll tax, withholding
procedures, establishment of bank or trust accounts to hold payroll deductions
or contributions. Without limiting the generality of the foregoing, the
Administrator is specifically authorized to adopt rules and procedures regarding
the exclusion of particular Subsidiaries from participation in the Plan,
eligibility to participate, the definition of Compensation, handling of payroll
deductions or other contributions by Participants, payment of interest,
conversion of local currency, data privacy security, payroll tax, withholding
procedures, establishment of bank or trust accounts to hold payroll deductions
or contributions, determination of beneficiary designation requirements, and
handling of stock certificates. The Administrator also is authorized to
determine that, to the extent permitted by U.S. Treasury Regulation
Section 1.423-2(f), the terms of a purchase right granted under the Plan or an
Offering to citizens or residents of a non-U.S. jurisdiction will be less
favorable than the terms of purchase rights granted under the Plan or the same
Offering to Employees resident solely in the U.S. To the extent any sub-plan or
appendix or other changes approved by the Administrator are inconsistent with
the requirements of Section 423 of the Code or would jeopardize the
tax-qualified status of the Section 423 Component, the change shall cause the
Designated Subsidiaries affected thereby to be considered Designated
Subsidiaries in a separate Offering under the Non-Section 423 Component instead
of the Section 423 Component. To the extent any Employee of a Designated
Subsidiary in the Section 423 Component is a citizen or resident of a foreign
jurisdiction (without regard to whether they are also a U.S. citizen or a
resident alien (within the meaning of Section 7701(b)(1)(A) of the Code)) and
compliance with the laws of the foreign jurisdiction would cause the Section 423
Component, any Offering or the option to violate the requirements of Section 423
of the Code, such Employee shall be considered a Participant in a separate
Offering under the Non-Section 423 Component.

Notwithstanding any other provisions of the Plan to the contrary, in non-U.S.
jurisdictions where participation in the Plan through payroll deductions is
prohibited, the Administrator may provide that an Eligible

13

--------------------------------------------------------------------------------

 

Employee may elect to participate through contributions to his or her account
under the Plan in a form acceptable to the Administrator in lieu of or in
addition to payroll deductions; provided, however, that, for any Offering under
the Section 423 Component, the Administrator must determine that any alternative
method of contribution is applied on an equal and uniform basis to all Eligible
Employees in the Offering.

7.17 Transfer of Employment. A transfer of employment from one Designated
Subsidiary to another shall not be treated as a termination of employment. If a
Participant transfers employment from the Company or any Designated Subsidiary
participating in the Section 423 Component to a Designated Subsidiary
participating in the Non-Section 423 Component, he or she shall immediately
cease to participate in the Section 423 Component; however, any payroll
deductions made for the Offering Period in which such transfer occurs shall be
transferred to the Non-Section 423 Component, and such Participant shall
immediately join the then current Offering under the Non-Section 423 Component
upon the same terms and conditions in effect for his or her participation in the
Section 423 Component, except for such modifications otherwise applicable for
Participants in such Offering. A Participant who transfers employment from a
Designated Subsidiary participating in the Non-Section 423 Component to the
Company or any Designated Subsidiary participating in the Section 423 Component
shall remain a Participant in the Non-Section 423 Component until the earlier of
(i) the end of the current Offering Period under the Non-Section 423 Component,
or (ii) the Enrollment Date of the first Offering Period in which he or she is
eligible to participate following such transfer. Notwithstanding the foregoing,
the Administrator may establish different rules to govern transfers of
employment between companies participating in the Section 423 Component and the
Non-Section 423 Component, consistent with the applicable requirements of
Section 423 of the Code.

7.18 Section 409A. The Section 423 Component of the Plan and the Options granted
pursuant to Offerings thereunder are intended to be exempt from the application
of Section 409A. Neither the Non-Section 423 Component nor any Option granted
pursuant to an Offering thereunder is intended to constitute or provide for
“nonqualified deferred compensation” within the meaning of Section 409A.
Notwithstanding any provision of the Plan to the contrary, if the Administrator
determines that any Option granted under the Plan may be or become subject to
Section 409A or that any provision of the Plan may cause an Option granted under
the Plan to be or become subject to Section 409A, the Administrator may adopt
such amendments to the Plan and/or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions as the Administrator determines are necessary or appropriate
to avoid the imposition of taxes under Section 409A, either through compliance
with the requirements of Section 409A or with an available exemption therefrom.

* * * * * *

14

--------------------------------------------------------------------------------

 

I hereby certify that the foregoing Corsair Gaming, Inc. 2020 Employee Stock
Purchase Plan was duly approved by the Board of Directors of Corsair Gaming,
Inc. on September 11, 2020.

I hereby certify that the foregoing Corsair Gaming, Inc. 2020 Employee Stock
Purchase Plan was duly approved by the stockholders of Corsair Gaming, Inc. on
September 15, 2020.

Executed on this 22nd day of September, 2020.

 

 

/s/ Carina Tan

Corporate Secretary

 

 

 

15

--------------------------------------------------------------------------------

 

CORSAIR GAMING, INC.

2020 EMPLOYEE STOCK PURCHASE PLAN

SUB-PLAN FOR

INTERNATIONAL PARTICIPANTS

1.

APPLICATION

This Sub-Plan for International Participants in the Corsair Gaming, Inc. 2020
Employee Stock Purchase Plan (this “Sub-Plan”) sets forth additional terms and
conditions applicable to the rights granted to, and the shares of Stock
purchased by, Eligible Employees in the countries set forth below.

The Plan and this Sub-Plan are complimentary to each other and shall be deemed
as one. In any case of contradiction between the provisions of this Sub-Plan and
the Plan, the provisions set out in the Sub-Plan shall prevail. Any capitalized
terms used in this Sub-Plan but not defined shall have the meaning given to
those terms in the Plan.

2.

GLOBAL PROVISIONS

(a) Data Protection. It shall be a term and condition for participation in the
Plan that a Participant explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of a Participant’s personal
“Data” (as defined below) by and among, as applicable, the Company, any Parent
or Subsidiary and a Participant’s employing entity (the “Employer”), if
different, and their affiliates (collectively, the “Company Group”) for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Company Group holds certain personal information
about the Participant, including, but not limited to, the Participant’s name,
home address and telephone number, e-mail address, date of birth, employee
identification number, NRIC or passport number or equivalent, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Data”). Data will be transferred to such stock plan service
providers, as may be prudently selected by the Company, which are assisting the
Company with the implementation, administration and management of the Plan. The
recipients of the Data may be located in the United States of America or
elsewhere (and, if the Participant is a resident of a member state of the
European Union, may be outside the European Economic Area) and that the
recipient’s country (e.g., the United States of America) may have different data
privacy laws and protections than the Participant’s country. The Participant may
request a list with the names and addresses of all recipients of the Data by
contacting his or her local human resources representative. Each Participant
hereby authorizes the Company Group and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan. Data will be held only as
long as is necessary to implement, administer and manage the Participant’s
participation in the Plan. The Company will also make the Data available to
public authorities where required under locally applicable law. A Participant
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case, without cost, by contacting in
writing the Participant’s local human resources representative. A Participant’s
refusal to provide consent or withdrawal of consent may affect the Participant’s
ability to participate in the Plan. This section applies to information held,
used or disclosed in any medium.

If Participant resides in the UK or the European Union, the Company Group will
hold, collect and otherwise process certain Data as set out in the applicable
Company’s GDPR-compliant data privacy notice, which will be or has been provided
to the Participant separately. All personal data will be treated in accordance
with applicable data protection laws and regulations.

(b) English Language. By participating in the Plan, each Participant
acknowledges that such Participant is proficient in the English language, or has
consulted with an advisor who is sufficiently proficient in English, so as to
allow the Participant to understand the terms and conditions of the Plan, the
Sub-Plan applicable to the Participant’s country of residence and any other
related document under the Plan. If Participant has received the Plan, the Sub-

1

--------------------------------------------------------------------------------

 

Plan applicably to the Participant’s country of residence or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

(c) Currency. Each Participant understands that, if the Participant’s payroll
deductions under the Plan are made in any currency other than U.S. dollars, such
contributions will be converted to U.S. dollars on or prior to the date shares
are purchased under the Plan using a prevailing exchange rate in effect at the
time such conversion is performed, as determined by the Company. Each
Participant understands and agrees that neither the Company, the Employer nor
any affiliate shall be liable for any foreign exchange rate fluctuation between
the Participant’s local currency and the U.S. dollar that may affect the value
of the purchase rights granted to the Participant under the Plan, or of any
amounts due to the Participant under the Plan or as a result of the subsequent
sale of any shares of Common Stock acquired under the Plan.

(d) Acknowledgment of Nature of Plan and Rights. In participating in the Plan,
each Participant acknowledges that:

(i) for employment and labor law purposes, the rights granted and the shares of
Common Stock purchased under the Plan are an extraordinary item that do not
constitute wages of any kind for services of any kind rendered to the Company,
any Parent or Subsidiary or the Employer, and the award of rights is outside the
scope of Participant’s service contract, if any;

(ii) for employment and labor law purposes, the rights granted and the Common
Stock purchased under the Plan are not part of normal or expected wages or
salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, holiday pay, long-service awards, pension or retirement
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer, any Parent or any Subsidiary of the Company;

(iii) the rights and the shares of Common Stock purchased under the Plan are not
intended to be an integral component of compensation or to replace any pension
rights or compensation;

(iv) neither the rights nor any provision of Plan or the policies adopted
pursuant to the Plan confer upon any Participant any right with respect to
service or continuation of current service and shall not be interpreted to form
a service contract or relationship with the Company, the Employer, any Parent or
any Subsidiary;

(v) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

(vi) if the underlying shares of Common Stock do not increase in value, the
right may have no value; and

(vii) if a Participant acquires shares of Common Stock, the value of the shares
of Common Stock acquired upon purchase may increase or decrease in value, even
below the original price paid.

 

 

 

2

--------------------------------------------------------------------------------

 

CORSAIR GAMING, INC.

2020 EMPLOYEE STOCK PURCHASE PLAN

SUB-PLAN FOR

INTERNATIONAL PARTICIPANTS

CANADA

1.

APPLICATION

This section sets forth additional terms and conditions applicable to the rights
granted to, and the Shares purchased by, Eligible Employees who are (or are
deemed to be) resident in Canada for the purpose of payment of taxes or who
exercise all of their employment duties in Canada and forms an integral part of
the Plan and Sub-Plan.

2.

LANGUAGE CONSENT

The parties acknowledge that it is their express wish that the Plan, as well as
all documents, notices and legal proceedings entered into, given or instituted
pursuant hereto or relating directly or indirectly hereto, be drawn up in
English.

Consentement relatif à la langue utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention, ainsi que de tous documents, avis
et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés
directement ou indirectement à, la présente convention.

3.

TERMINATION OF EMPLOYMENT

The following provision replaces Section 6.2 of the Plan:

In the event of termination of an Eligible Employee’s employment, the Eligible
Employee’s right to purchase Shares under the Plan, if any, will terminate, and
he or she shall be deemed to have elected to withdraw from the Plan, effective
as of the Eligible Employee’s Termination Date.

“Termination Date” means in respect of an Eligible Employee whose employment,
term or office with a Participating Company terminates for any reason, including
by reason of retirement, resignation, death, disability, termination without
cause, termination for cause (being the unilateral termination of an Eligible
Employee’s employment by a Participating Company for a reason or reasons that
are recognized under applicable law as justifying such termination of employment
without the requirement to give any notice of the termination of employment to
the Eligible Employee or provide pay in lieu of such notice), the last day of
the Eligible Employee’s employment or term of office with a Participating
Company, which in the event of a termination without cause shall include any
statutory period of notice of termination or pay in lieu but shall exclude any
additional notice or severance periods or pay in lieu in respect of which the
Eligible Employee is in receipt of or may be eligible to receive at common law,
pursuant to a contract, or otherwise. For greater certainty, (a) a Termination
Date shall be determined without reference to any statutory severance or any
contractual or common law notice of termination or pay in lieu that the
Participant is entitled to or in receipt of; and (b) in no event will the
Eligible Employee receive less than that required by applicable minimum
employment standards legislation. The Committee shall have the exclusive
discretion to determine when the Eligible Employee is no longer employed for
purposes of the Plan in accordance with the Plan documents and applicable law.

The payroll deductions credited to such Eligible Employee’s account during the
Offering Period shall be paid to such Eligible Employee or, in the case of his
or her death, to the person or persons entitled thereto under Section 6(b) of
the Plan, as soon as reasonably practicable and such Eligible Employee’s rights
for the Offering Period shall be automatically terminated on the effective date
described in the previous paragraph.

1

--------------------------------------------------------------------------------

 

4.

APPROVED LEAVES OF ABSENCE

An Eligible Employee who is on an Approved Leave (as defined below) may, by
written election, elect to suspend participation in the Plan, or, as applicable:
(i) have payroll deductions in respect of the Plan continue; or (ii) where
payroll deductions are not possible because the Approved Leave is unpaid, make
cash payments to the Company, in the time and manner prescribed by the Company,
with such payments to be equal to the amount of payroll deduction in effect in
respect of the Plan for the pay period immediately prior to the Approved Leave.

“Approved Leave” means: (i) a paid leave of absence, approved by a Participating
Company and paid through a Participating Company’s payroll, including, for
greater certainty, a leave during which the Eligible Employee is in receipt of
short-term disability benefits; or (ii) an unpaid leave of absence taken in
accordance with applicable employment standards legislation during which the
applicable legislation requires that the Eligible Employee be permitted to elect
to continue participation in the Plan during the leave.

For greater certainty, a leave during which the Eligible Employee is in receipt
of long-term disability benefits will not be considered an “Approved Leave.” To
the extent a full Offering Period lapses without an Eligible Employee actively
contributing to the Plan for such Offering Period, such Eligible Employee shall
be considered to have reached his or her Termination Date, for purposes of the
Plan, as of the last day of such Offering Period in accordance with Section 3
above.

5.

DATA PROTECTION

The Company collects and processes various types of information that is used to
administer or support the Plan. “Personal Information” means information that
can be used to identify or authenticate an individual but does not include
business contact information and publicly available information.

In addition to the global provisions of the Sub-Plan, each Eligible Employee
hereby authorizes the Company and the Company’s representatives to discuss with
and obtain all relevant Personal Information from all personnel, professional or
not, involved in the administration and operation of the Plan, where necessary
or inadvertent, including personal biographical information (including an
Eligible Employee’s name, address, gender and date of birth), tax reporting
information (including a Social Insurance Number and citizenship information),
as well as contact information. Each Eligible Employee further authorizes the
Company Group and the Committee to disclose and discuss the Plan with their
advisors, to the extent reasonably necessary to administer the Plan, including
in relation to audits and communication of the Plan. Each Eligible Employee
further authorizes the Company Group and the Committee to record Personal
Information and Plan information, and to keep such information in the Eligible
Employee’s employee file.

The Company affirms its commitment to ensure that all Personal Information of
Eligible Employees collected, maintained and used, is kept confidential and used
only for the purposes for which it is intended, and assumes responsibility for
safeguarding such Personal Information in accordance with the Plan requirements
and all applicable laws.

In the event of a security breach, the Company will take reasonable steps to
comply with all applicable breach notification processes in accordance with
applicable law. A security breach occurs when the security or confidentiality of
Personal Information is comprised, and includes the unauthorized collection,
use, or disclosure of Personal Information.

The measures that the Company will undertake to safeguard the security of
Personal Information collected include, but are not necessarily limited to,
taking the following steps commensurate with industry standards, as applicable:
(i) limiting employee and contractor access to Personal Information;
(ii) securing business facilities, data centers, paper files, services back-up
systems and computing equipment; (iii) implementing network, device, database,
and platform security in accordance with industry standards; (iv) securing
information transmission, storage and disposal; (v) implementing appropriate
personnel security and integrity procedures sand practices; and (vi) providing
appropriate privacy and information security training to employees.

2

--------------------------------------------------------------------------------

 

The administration of the Plan might entail storage of Personal Information
outside of Canada, including in the following countries: United States of
America. Eligible Employees will be clearly informed of such storage outside
Canada and any changes thereto, and be provided with the contact information of
an individual who can answer questions regarding the collection and use of
Personal Information.

6.

NOTIFICATIONS

(a) Securities Law Information. Each Eligible Employee understands that the
Eligible Employee is permitted to sell Shares acquired pursuant to the Plan
through the designated broker appointed under the Plan, if any, provided the
sale of Shares acquired pursuant to the Plan takes place outside of Canada
through the facilities of a stock exchange on which the Shares are listed.

(b) Foreign Asset/Account Reporting Information. If a Participant is a Canadian
resident, such Participant may be required to report his or her foreign property
on form T1135 (Foreign Income Verification Statement) if the total cost of the
foreign property exceeds a certain threshold at any time in the year. Foreign
property includes Shares acquired under the Plan. The Shares must be reported,
generally at a nil cost, if the cost threshold is exceeded because of other
foreign property the Participant holds. If Shares are acquired, their cost
generally is the adjusted cost base (“ACB”) of the Shares. The ACB ordinarily
would equal the fair market value of the Shares at the time of acquisition, but
if a Participant owns other Shares, this ACB may have to be leveraged with the
ACB of the other Shares. The form T1135 generally must be filed by April 30 of
the following year.

A Participant should note that this information is provided as a summary of
applicable requirements and does not constitute tax advice. The tax consequences
and tax reporting requirements related to participation in the Plan are subject
to change. A Participant should further consult with his or her personal advisor
to ensure compliance with the applicable reporting requirements.

7.

TAX CONSEQUENCES

The following provision supplements Section 7.11 of the Plan:

Regardless of any action the Company or the Employer takes with respect to
satisfying its obligations to withhold any or all statutorily prescribed
amounts, including income tax (including foreign, federal, provincial, and local
tax), Canada Pension Plan (“CPP”) contributions, any payroll tax, payment on
account, or other items or amounts related to a Participant’s participation in
the Plan and legally applicable to a Participant (“Withholding Taxes”), the
ultimate liability for all Withholding Taxes legally due by a Participant is and
remains such Participant’s responsibility and may exceed the amount actually
withheld by the Company and/or the Employer. Neither the Company and/or the
Employer (i) make any representations or undertakings regarding the treatment of
any Withholding Taxes in connection with any aspect of rights under the Plan,
including but not limited to, the grant, vesting, exercise of the right, the
issuance of Shares upon exercise, the subsequent sale of Shares acquired
pursuant to the exercise of the right and the receipt of any dividends, and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the rights under the Plan to reduce or eliminate a
Participant’s liability for Withholding Taxes or achieve any particular tax
result. Further, if a Participant has become subject to tax in more than one
jurisdiction, the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Withholding Taxes in more
than one jurisdiction. Prior to any relevant taxable or tax withholding event
(“Tax Date”), as applicable, a Participant will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Withholding Taxes. In this regard, the Company and/or the Employer or their
respective agents are authorized, at their discretion, to satisfy the
obligations with regard to all Withholding Taxes by one or a combination of the
following: (A) accept a cash payment in USD in the amount of Withholding Taxes,
(B) withhold whole Shares which would otherwise be delivered to a Participant
having an aggregate fair market value, determined as of the Tax Date, or
withhold an amount of cash from the Participant’s wages or other cash
compensation which would otherwise be payable to the Participant by the Company
and/or the Employer, equal to the amount necessary to satisfy any such
obligations, (C) withhold from proceeds of the sale of Shares acquired upon
exercise of the right either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Participant’s behalf pursuant to this
authorization), or (D) a cash payment to the Company by a broker-dealer
acceptable to the Company to whom a Participant has submitted an irrevocable
notice of exercise. To avoid negative accounting treatment, the Company may
withhold or account for

3

--------------------------------------------------------------------------------

 

Withholding Taxes by considering applicable minimum statutory withholding rates.
If the obligation for Withholding Taxes is satisfied by withholding in Shares,
for tax purposes, a Participant is deemed to have been issued the full number of
Shares subject to the right, notwithstanding that a number of Shares are held
back solely for the purpose of paying the Withholding Taxes. Finally, a
Participant shall pay to the Company or the Employer any amount of Withholding
Taxes that the Company or the Employer may be required to withhold as a result
of the Participant’s participation in the Plan that cannot be satisfied by the
means previously described. The Company shall have sole discretion to deliver
the Shares if a Participant fails to comply with such Participant’s obligations
in connection with the Withholding Taxes as described in this section and each
Participant unconditionally consents to and approves any such action taken by
the Company. A Participant (or any beneficiary or person entitled to act on a
Participant’s behalf) shall provide the Company with any forms, documents or
other information reasonably required by the Company.

 

 

 

4

--------------------------------------------------------------------------------

 

CORSAIR GAMING, INC.

2020 EMPLOYEE STOCK PURCHASE PLAN

SUB-PLAN FOR

INTERNATIONAL PARTICIPANTS

FRANCE

1.

APPLICATION

This section sets forth additional terms and conditions applicable to the rights
granted to, and the Shares purchased by, Eligible Employees who are (or are
deemed to be) resident in France for the purpose of payment of taxes or who
exercise all of their employment duties in France and forms an integral part of
the Plan and Sub-Plan. Eligible Employees in France are advised that part-time
and temporary Employees may be excluded from participation in the Plan.

2.

SECURITIES LAWS

The Plan does not require a prospectus to be submitted for approval to the
French Financial Market Authority (the “Autorité des marchés financiers”).
Persons or entities referred to in Point 2°, Section II of Article L. 411-2 of
the French Monetary and Financial Code may take part in the Plan solely for
their own account, as provided in Articles D. 411-1, D. 411-2, D. 734-1, D.
744-1, D. 754-1 and D. 764-1 of the French Monetary and Financial Code. The
financial instruments purchased under the Plan cannot be distributed directly or
indirectly to the public otherwise than in accordance with Articles L. 411-1, L.
411-2, L. 412-1 and L. 621-8 to L. 621-8-3 of the French Monetary and Financial
Code.

3.

TAX CONSEQUENCES

Any tax consequences arising from the vesting or distribution or otherwise
pursuant to a right granted under the Plan shall be borne solely by the Eligible
Employee (including, without limitation, the Eligible Employee’s individual
income tax and the Eligible Employee’s social security contributions, if
applicable). The Company Group shall be entitled to (a) withhold Eligible
Employee’s social security contributions and individual income tax (if required)
according to the requirements under Applicable Laws, rules and regulations,
including withholding taxes at source and (b) report the income and requested
details in respect of any right granted under the Plan to the competent tax and
social security authorities. Furthermore, the Eligible Employee shall agree to
indemnify the Company Group and hold them harmless against and from any and all
liability for any such tax or other payment or interest or penalty thereon,
including without limitation, liabilities relating to the necessity to withhold,
or to have withheld, any such tax from any payment made to the Eligible
Employee.

4.

LANGUAGE CONSENT

By agreeing to participate in the Plan, each Eligible Employee Participant
confirms having read and understood the documents relating to the Plan, this
Sub-Plan and the subscription agreement, which were provided in English
language. Participant accepts the terms of those documents accordingly.

En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan, le contrat et cette Annexe) qui
ont été communiqués en langue anglaise. Vous acceptez les termes en connaissance
de cause.

 

 

 

1

--------------------------------------------------------------------------------

 

CORSAIR GAMING, INC.

2020 EMPLOYEE STOCK PURCHASE PLAN

SUB-PLAN FOR

INTERNATIONAL PARTICIPANTS

GERMANY

1.

APPLICATION

This section sets forth additional terms and conditions applicable to the rights
granted to, and the shares of Stock purchased by, Eligible Employees who are (or
are deemed to be) resident in Germany for the purpose of payment of taxes or who
exercise all of their employment duties in Germany and forms an integral part of
the Plan and Sub-Plan.

2.

DEFINITION OF EMPLOYEE

The definition of Employee shall, for the avoidance of doubt, include the
directors of any German Designated Subsidiary who perform paid work for such
German Designated Subsidiary under a director’s contract. Eligible Employees in
Germany are advised that part-time and temporary Employees may be excluded from
participation in the Plan.

3.

LEAVES OF ABSENCES

The Company’s discretion to grant Options under the Plan and Sub-Plan shall be
exercised in a manner complying with German law, in particular with the labor
law principle of equal treatment (arbeitsrechtlicher Gleichbehandlungsgrundsatz)
and with the prohibition of discrimination (Diskriminierungsverbot). For the
avoidance of doubt, any sick leave or other leave of absence as used in the Plan
shall be interpreted and applied as compliant with German law.

4.

ACCOUNTS AND PARTICIPATION

Each Participant’s accumulated payroll deductions under the Plan will be held in
an account owned and managed by the Participant. The Administrator may establish
procedures under the Plan and this Sub-Plan to ensure participation and
administration of the Plan and Sub-Plan are in compliance with applicable German
laws, rules and regulations.

5.

USE OF FUNDS

For the purposes of this Sub-Plan, Section 7.6 of the Plan does not apply.

6.

NO LEGAL CLAIM

Each Participant acknowledges and agrees that any Option under the Plan and
Sub-Plan is a voluntary one-time benefit, and that the Participant in the Plan
and Sub-Plan does not have a legal claim for further Options under the Plan.

7.

BOARD, ADMINISTRATOR AND COMMITTEE DISCRETION AND DECISIONS

The discretion of the Administrator under the Plan and the Sub-Plan, including
their interpretation and any decisions taken thereunder, shall be exercised
reasonably (nach billigem Ermessen) in accordance with German law.

8.

CONSENT TO PERSONAL DATA PROCESSING AND TRANSFER

The following provisions shall apply in lieu of Section 2(a) of the global
provisions of the Sub-Plan:

1

--------------------------------------------------------------------------------

 

It shall be a term and condition of each award under the Plan that an Eligible
Employee acknowledges and consents to the collection, use, processing and
transfer of personal data as described below. The Company, [INSERT OTHER COMPANY
ENTITIES (NAMES AND ADDRESSES) WHO CAN RECEIVE DATA], and their affiliates
(collectively, the “Company Group”), hold certain personal information,
including the Eligible Employee’s name, home address and telephone number, date
of birth, social security number or other employee tax identification number,
employment history and status, salary, nationality, job title, and any equity
compensation grants awarded, cancelled, purchased, vested, unvested or
outstanding in the Eligible Employee’s favor, for the only purpose of managing
and administering the Plan (“Data”). The Company Group will transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. The Company Group may also make the Data available to
public authorities where required under locally applicable law. These recipients
may be located in the United States, the European Economic Area, or elsewhere,
which the Eligible Employee separately and expressly consents to, accepting that
outside the European Economic Area, data protection laws may not be as
protective as within. The third parties currently assisting the Company in the
implementation, administration and management of the Plan are the following:
[INSERT THIRD PARTIES (NAMES AND ADDRESSES) WHO CAN RECEIVE DATA]. However, from
time to time, the Company Group may retain additional or different third parties
for any of the purposes mentioned on which the Company will inform the Eligible
Employee and seek additional consent of the Eligible Employee. The Eligible
Employee hereby authorizes the Company Group to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing participation in the Plan, including
any requisite transfer of such Data as may be required for the administration of
the Plan on behalf of the Eligible Employee to a third party with whom the
Eligible Employee may have elected to have payment made pursuant to the Plan. A
Participant may, at any time, review Data, require any necessary amendments to
it or withdraw the consent herein in writing by contacting the Company through
its local Human Resources Director; however, withdrawing the consent may affect
the Participant’s ability to participate in the Plan and receive the benefits
under the Election Form. Data will only be held as long as necessary to
implement, administer and manage the Participant’s participation in the Plan and
any subsequent claims or rights.

9.

TAXES AND OTHER WITHHOLDING

For the avoidance of doubt, any withholding and payment obligations under the
Plan and the Sub-Plan shall be made by the relevant Designated Subsidiary
employing the Eligible Employee when due and any taxes should always include
German social security contributions (including the Eligible Employee’s portion)
as well as any other mandatory withholding and pay obligations in accordance
with German law.

10.

TAX CONSEQUENCES

Any tax consequences arising from the vesting or distribution or otherwise
pursuant an Option under the Plan or the Plan shall be borne solely by the
Eligible Employee (including, without limitation, the Eligible Employee’s
individual income tax and the Eligible Employee’s social security contributions,
if applicable). The Company Group shall be entitled to (i) withhold an Eligible
Employee’s social security contributions and individual income tax (if required)
according to the requirements under applicable laws, rules and regulations,
including withholding taxes at source and (ii) report the income and requested
details in respect of any right to purchase shares of Stock under the Plan or
the Plan to the competent tax and social security authorities. Furthermore, the
Eligible Employee shall agree to indemnify the Company Group and hold them
harmless against and from any and all liability for any such tax or other
payment or interest or penalty thereon, including without limitation,
liabilities relating to the necessity to withhold, or to have withheld, any such
tax from any payment made to the Eligible Employee.

11.

EXCHANGE CONTROL INFORMATION

Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank). In the event Participant makes or receives a
payment in excess of this amount, he or she must report the payment to
Bundesbank electronically using the “General Statistics Reporting Portal”
(“Allgemeines Meldeportal Statistik”) available via Bundesbank’s website
(www.bundesbank.de).

2

--------------------------------------------------------------------------------

 

12.

FOREIGN ASSET/ACCOUNT REPORTING INFORMATION

If Participant’s acquisition of shares acquired under the Plan leads to a
so-called qualified participation at any point during the calendar year,
Participant may need to report the acquisition when Participant files his or her
tax return for the relevant year. A qualified participation is attained if
(a) the value of the shares acquired exceeds €150,000 or (b) in the unlikely
event Participant holds Stock exceeding 10% of the Company’s total Common Stock.
However, if the Common Stock is listed on a recognized U.S. stock exchange and
Participant owns less than 1% of the Company, this requirement will not apply to
Participant.

 

 

 

3

--------------------------------------------------------------------------------

 

CORSAIR GAMING, INC.

2020 EMPLOYEE STOCK PURCHASE PLAN

SUB-PLAN FOR

INTERNATIONAL PARTICIPANTS

HONG KONG

1.

APPLICATION

This section sets forth additional terms and conditions applicable to the rights
granted to, and the Shares purchased by, Eligible Employees who are (or are
deemed to be) resident in Hong Kong for the purpose of payment of taxes or who
exercise all of their employment duties in Hong Kong and forms an integral part
of the Plan and Sub-Plan.

2.

SECURITIES WARNING

The grant of the purchase rights and the issuance of shares upon purchase do not
constitute a public offer of securities under Hong Kong law and are available
only to employees. The Plan, this Sub-Plan, any enrollment forms and other
incidental communication materials that the Eligible Employee may receive have
not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under applicable securities
laws in Hong Kong. Furthermore, none of the documents relating to the Plan have
been reviewed by any regulatory authority in Hong Kong. Each Eligible Employee
is advised to exercise caution in relation to the offer. If a Eligible Employee
is in any doubt about any of the contents of the Plan, this Sub-Plan, any
enrollment forms and other communication materials, the Eligible Employee should
obtain independent professional advice.

3.

NATURE OF SCHEME

The Company specifically intends that the Plan will not be an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance.

 

 

 

1

--------------------------------------------------------------------------------

 

[CORSAIR GAMING, INC.

2020 EMPLOYEE STOCK PURCHASE PLAN

SUB-PLAN FOR

INTERNATIONAL PARTICIPANTS

INDIA]

[To Come.]

 

 

 

1

--------------------------------------------------------------------------------

 

CORSAIR GAMING, INC.

2020 EMPLOYEE STOCK PURCHASE PLAN

SUB-PLAN FOR

INTERNATIONAL PARTICIPANTS

POLAND

1. Application. This Sub-Plan for Polish participants in the Corsair Gaming,
Inc. Employee Stock Purchase Plan (this “Sub-Plan”) sets forth additional terms
and conditions applicable to awards granted to Eligible Employees who are (or
are deemed to be) resident in Poland for the purpose of payment of taxes or who
exercise all of their employment duties in Poland and forms an integral part of
the Corsair Gaming, Inc. Employee Stock Purchase Plan (the “Plan”).

The Plan and this Sub-Plan are complementary to each other and shall be deemed
as one. In any case of contradiction with respect to awards granted to Eligible
Employees, whether explicit or implied, between the provisions of this Sub-Plan
and the Plan, the provisions set out in the Sub-Plan shall prevail.

2. Payroll Withholding Authorization. In order to purchase Common Stock under
the Plan, each Eligible Employee must sign a payroll withholding authorization
in such form distributed to participant by the Company or by the Employer (which
form may be in addition to the subscription agreement), whereby the participant
requests and authorizes the Employer to withhold from the participant’s
Compensation the amount specified in such payroll authorization form and/or
subscription agreement). A participant’s authorized withholding will continue
until the participant files the prescribed notification form with the
Administrator notifying it of the participant’s withdrawal from the Plan.

3. Foreign Asset/Account Reporting Information. If an Eligible Employee
maintains bank or brokerage accounts holding cash and foreign securities
(including shares) outside of Poland, the Eligible Employee will be required to
report information to the National Bank of Poland on transactions and balances
in such accounts if the value of such cash and securities exceeds a certain
threshold. If required, such reports must be filed on a quarterly basis on
special forms available on the website of the National Bank of Poland.

4. Exchange Control Information. The transfer of funds in excess of a certain
amount into Poland must be made through a bank account in Poland. Each
participant is required to store all documents connected with any foreign
exchange transactions for a period of five years, as measured from the end of
the year in which such transaction occurred.

5. Governing Law. The validity and enforceability of this Sub-Plan shall be
governed by, and construed in accordance with, the laws of the State of Delaware
without regard to otherwise governing principles of conflicts of law, except to
the extent that mandatory provisions of the laws of Poland.

 

 

 

1

--------------------------------------------------------------------------------

 

[CORSAIR GAMING, INC.

2020 EMPLOYEE STOCK PURCHASE PLAN

SUB-PLAN FOR

INTERNATIONAL PARTICIPANTS

SLOVENIA]

[To Come.]

 

 

 

1

--------------------------------------------------------------------------------

 

CORSAIR GAMING, INC.

2020 EMPLOYEE STOCK PURCHASE PLAN

SUB-PLAN FOR

INTERNATIONAL PARTICIPANTS

SOUTH KOREA

1. Application. This Sub-Plan for Korean participants in the Corsair Gaming,
Inc. Employee Stock Purchase Plan (this “Sub-Plan”) sets forth additional terms
and conditions applicable to awards granted to Eligible Employees who are (or
are deemed to be) resident in Korea for the purpose of payment of taxes or who
exercise all of their employment duties in Korea and forms an integral part of
the Corsair Gaming, Inc. Employee Stock Purchase Plan (the “Plan”).

The Plan and this Sub-Plan are complementary to each other and shall be deemed
as one. In any case of contradiction with respect to awards granted to Eligible
Employees, whether explicit or implied, between the provisions of this Sub-Plan
and the Plan, the provisions set out in the Sub-Plan shall prevail.

2. Notifications.

(a) Exchange Control Information. Korean residents who realize certain amounts
from the sale of shares must repatriate the proceeds to Korea within three years
of the sale or receipt.

(b) Foreign Asset/Account Reporting Information. Korean residents must declare
all foreign financial accounts (i.e., non-Korean bank accounts, brokerage
accounts, etc.) to the Korean tax authority and file a report with respect to
such accounts if the monthly balance of such accounts exceeds a certain
threshold on any month-end during a calendar year. An Eligible Employee should
consult with his or her personal tax advisor to determine his or her personal
reporting obligations.

3. Governing Law. The validity and enforceability of this Sub-Plan shall be
governed by, and construed in accordance with, the laws of the State of Delaware
without regard to otherwise governing principles of conflicts of law, except to
the extent that mandatory provisions of the laws of Korea.

 

 

 

1

--------------------------------------------------------------------------------

 

[CORSAIR GAMING, INC.

2020 EMPLOYEE STOCK PURCHASE PLAN

SUB-PLAN FOR

INTERNATIONAL PARTICIPANTS

SWEDEN]

[To Come.]

 

 

 

1

--------------------------------------------------------------------------------

 

CORSAIR GAMING, INC.

2020 EMPLOYEE STOCK PURCHASE PLAN

SUB-PLAN FOR

INTERNATIONAL PARTICIPANTS

TAIWAN

1. Application. This Sub-Plan for Taiwanese participants in the Corsair Gaming,
Inc. Employee Stock Purchase Plan (this “Sub-Plan”) sets forth additional terms
and conditions applicable to awards granted to Eligible Employees who are (or
are deemed to be) residents of Taiwan for the purpose of payment of taxes and
forms an integral part of the Corsair Gaming, Inc. Employee Stock Purchase Plan
(the “Plan”). The Plan and this Sub-Plan are complimentary to each other and
shall be deemed as one. In any case of contradiction with respect to awards
granted to Eligible Employees, whether explicit or implied, between the
provisions of this Sub-Plan and the Plan, the provisions set out in the Sub-Plan
shall prevail. Any capitalized terms used in this Sub-Plan but not defined shall
have the meaning given to those terms in the Plan.

2. Data Protection. It shall be a term and condition of each award granted under
this Sub-Plan that the Eligible Employee agrees and consents to the following:

(a) the collection, receipt, use, retention and transfer, in electronic or other
form, of his or her personal data by and among the Company, its Parent, its
Subsidiaries, affiliates and third party vendors for the exclusive purpose of
implementing, administering and managing the Eligible Employee’s awards under
the Plan and the acquisition of shares of Common Stock pursuant to the Plan;

(b) that the Eligible Employee’s personal data, including but not limited to,
name, home address, telephone number, employee number, employment status, social
security number, tax identification number, job and payroll location, data for
tax withholding purposes and stocks awarded, cancelled, exercised, vested and
unvested may be transferred to third parties assisting in the implementation,
administration and management of the Eligible Employee’s awards under the Plan
and the acquisition of shares of Common Stock pursuant to the Plan and the
Eligible Employee expressly authorizes such transfer as well as the retention,
use, and the subsequent transfer of the data by the recipient(s);

(c) that the recipients of the foregoing information may be located in the
Employee’s country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than the Employee’s country;

(d) that data will be held only as long as is necessary to implement, administer
and manage the Eligible Employee’s awards under the Plan and the acquisition of
shares of Common Stock pursuant to the Plan;

(e) that the Eligible Employee may, at any time, request a list with the names
and addresses of any potential recipients of the personal data, view data,
request additional information about the storage and processing of data, require
any necessary amendments to data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company’s local legal or
human resources department representative; and

(f) that refusing or withdrawing his or her consent may affect his or her
ability to accept an award under the Plan.

For more information on the consequences of the Eligible Employee’s refusal to
consent or withdrawal of consent, the Eligible Employee may contact the
Company’s local legal or human resources department representative.

3. Not a Contract of Employment. Notwithstanding any other provision of the
Plan:

1

--------------------------------------------------------------------------------

 

(a) the Plan shall not form part of any contract of employment between the
Company or any Parent or Subsidiary and an Eligible Employee;

(b) unless expressly so provided in his or her contract of employment, an
Eligible Employee has no right or entitlement to be granted an award or any
expectation that an award might be made to him, whether subject to any
conditions or at all;

(c) the value of the awards under the Plan are outside the scope of an Eligible
Employee’s employment contract, if any;

(d) the value of the awards under the Plan are not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments;

(e) no claim or entitlement to compensation or damages arises if the awards
under the Plan or the Common Stock issued pursuant to the Plan do not increase
in value and each Eligible Employee irrevocably releases the Company, its
Parent, its Subsidiaries, affiliates and third party vendors from any such claim
that does arise;

(f) the rights or opportunity granted to an Eligible Employee on the making of
an award shall not give the Eligible Employee any rights or additional rights
and if an Eligible Employee ceases to be employed by the Company or any Parent
or Subsidiary, the Eligible Employee shall not be entitled to compensation for
the loss of any right or benefit or prospective right or benefit under the Plan
(including, in particular but not by way of limitation, any awards held by him
or her which lapse by reason of his ceasing to be employed by the Company or any
Parent or Subsidiary) whether by way of damages for unfair dismissal, wrongful
dismissal, breach of contract or otherwise;

(g) the Eligible Employee shall not be entitled to any compensation or damages
for any loss or potential loss which he may suffer by reason of being unable to
acquire or retain shares of Common Stock, or any interest in shares of Common
Stock pursuant to an award in consequence of the loss or termination of his
office or employment with the Company or any present or past Parent or
Subsidiary for any reason whatsoever (whether or not the termination is
ultimately held to be wrongful or unfair);

(h) the rights of the Eligible Employee under the Plan and any agreement in
connection therewith is between the Eligible Employee and the Company, and the
Eligible Employee’s local employer is not a party to such agreements; and

(i) by accepting the grant of an award and not renouncing it, the Eligible
Employee is deemed to have agreed to the provisions of this Section 3.

4. Tax Consequences.

(a) The Eligible Employee agrees to indemnify and keep indemnified the Company,
its Parents and any Subsidiaries from and against any liability for or
obligation to pay any tax liability that is attributable to: (i) the grant or
exercise of an award under this Sub-Plan; (ii) the acquisition by the Eligible
Employee of shares of Common Stock pursuant to the exercise of an award under
this Sub-Plan; or (iii) the disposal of any shares of Common Stock (a “Tax
Liability”).

(b) Without prejudice to the terms of the Plan, an award under this Sub-Plan
cannot be exercised, and no shares of Common Stock may be purchased with respect
thereto, until the Eligible Employee has made such arrangements as the Company
may require for the satisfaction of any Tax Liability that may arise in
connection with the exercise of the award and/or the acquisition of the shares
of Common Stock by the Eligible Employee. Where any Tax Liability is likely to
arise, the Company, the Company or the Eligible Employee’s employer (the
“Employer”), the Parent or any Subsidiary may recover from the Eligible Employee
an amount of money sufficient to meet the Tax Liability by any of the following
arrangements:

2

--------------------------------------------------------------------------------

 

(i) deduction from salary or other payments due to the Eligible Employee; or

(ii) withholding the issue, allotment or transfer to the Eligible Employee of
that number of shares of Common Stock (otherwise to be acquired by the Eligible
Employee on the exercise of the award) whose aggregate market value on date of
exercise is, so far as possible, equal to, but not less than, the amount of Tax
Liability (together with the fees and expenses incurred in the sale of the
shares, where the company intends to sell the shares to meet the Tax Liability);
or

(iii) withholding the issue, allotment or transfer to the Eligible Employee of
the shares of Common Stock otherwise to be acquired by the Eligible Employee
pursuant to the award until the Eligible Employee has demonstrated to the
satisfaction of the Company or the Employer that he or she has given irrevocable
instructions to a third party (for example a broker) satisfactory to the Company
or the Employer to sell sufficient of those shares to ensure the net proceeds
are so far as possible, equal to but not less than, the amount of the Tax
Liability; or

(iv) where the Tax Liability arises as a result of a release or assignment by
the Eligible Employee of the award, a deduction from the payment made to him or
her as consideration for such release or assignment.

(c) Paragraph (b) will not apply where the Eligible Employee has, before the
allotment, issuance or transfer of the shares of Common Stock to be issued or
transferred to the Eligible Employee as a result of the exercise of the award,
paid to the Company or the Employer, in cleared funds, a sum equal to the
applicable Tax Liability.

5. No Registration. It shall be a term and condition of each award granted under
this Sub-Plan that the Eligible Employee acknowledges that neither the awards
under the Plan nor the shares of Common Stock issuable under the Plan have been
and they will not be registered with or approved by the Financial Supervisory
Commission of the Republic of China pursuant to relevant securities laws and
regulations and neither the awards under the Plan nor the shares of Common Stock
issuable under the Plan may be offered or sold within the Republic of China
through a public offering or in circumstances which constitute an offer within
the meaning of the Securities and Exchange Law of the Republic of China that
requires a registration or approval of the Financial Supervisory Commission of
the Republic of China.

6. Foreign Exchange. It shall be a term and condition of each award granted
under this Sub-Plan that the Eligible Employee acknowledges that that he or she
may be required to do certain acts and/or execute certain documents in
connection with the grant of awards under the Plan, the purchase of shares of
Common Stock under the Plan and disposing of the shares of Common Stock so
purchased, including but not limited to obtaining foreign exchange approval for
remittance of funds and other governmental approvals within the Republic of
China. Each Eligible Employee shall pay his or her own costs and expenses with
respect to any event concerning such Eligible Employee arising as a result of
the Plan.

7. Governing Law. The validity and enforceability of this Sub-Plan shall be
governed by, and construed in accordance with, the laws of the State of Delaware
without regard to otherwise governing principles of conflicts of law, except to
the extent that mandatory provisions of Taiwanese law apply.

 

 

 

3

--------------------------------------------------------------------------------

 

CORSAIR GAMING, INC.

2020 EMPLOYEE STOCK PURCHASE PLAN

SUB-PLAN FOR

INTERNATIONAL PARTICIPANTS

UNITED KINGDOM

1.

APPLICATION

This section sets forth additional terms and conditions applicable to the rights
granted to, and the shares of Stock purchased by, Eligible Employees who are (or
are deemed to be) resident in the United Kingdom for the purpose of payment of
taxes or who exercise all of their employment duties in the United Kingdom and
forms an integral part of the Plan and Sub-Plan.

2.

TAX CONSEQUENCES

(a) The Eligible Employee agrees to indemnify and keep indemnified the Company
Group from and against any liability for or obligation to pay any tax liability
that is attributable to: (i) the grant or exercise of a right under the Plan;
(ii) the acquisition by the Eligible Employee of shares of Common Stock on
exercise of the right; or (iii) the disposal of any shares of Common Stock
(each, a “Tax Liability”).

(b) At the discretion of the Administrator, purchase rights granted under the
Plan cannot be exercised until the Eligible Employee has entered into an
election with the Company or the Employer as appropriate (in a form approved by
the Employer and HMRC) (a “joint election”) under which any liability of the
Company Group for Employer’s National Insurance Contributions arising in respect
of the grant, exercise of or other dealing in the rights granted under the Plan,
or the acquisition of shares of Common Stock on exercise of the right, is
transferred to and met by the Eligible Employee.

(c) Without prejudice to the terms of the Plan, rights cannot be exercised until
the Eligible Employee has made such arrangements as the Company Group may
require for the satisfaction of any Tax Liability that may arise in connection
with the exercise of the right and/or the acquisition of the shares of Stock by
the Eligible Employee. Where any Tax Liability is likely to arise, the Company
Group may recover from the Eligible Employee an amount of money sufficient to
meet the Tax Liability by any of the following arrangements:

(i) deduction from salary or other payments due to the Eligible Employee;

(ii) withholding the issue, allotment or transfer to the Eligible Employee of
that number of shares of Common Stock (otherwise to be acquired by the Eligible
Employee on the exercise of the right) whose aggregate market value on date of
exercise is, so far as possible, equal to, but not less than, the amount of Tax
Liability (together with the fees and expenses incurred in the sale of the
shares of Common Stock, where the Company intends to sell the shares to meet the
Tax Liability);

(iii) withholding the issue, allotment or transfer to the Eligible Employee of
the shares of Stock otherwise to be acquired by the Eligible Employee pursuant
to the right until the Eligible Employee has demonstrated to the satisfaction of
the Company Group that he has given irrevocable instructions to a third party
(for example, a broker) satisfactory to the Company Group to sell a sufficient
number of those shares to ensure the net proceeds are so far as possible, equal
to but not less than, the amount of the Tax Liability; or

(iv) where the Tax Liability arises as a result of a release or assignment by
the Eligible Employee of the right, a deduction from the payment made to him as
consideration for such release or assignment.

(d) Section 2(c) of this Sub-Plan will not apply where the Eligible Employee
has, before the allotment, issuance or transfer of the shares of Stock to be
issued or transferred to the Eligible Employee as a result of the exercise of
the right, paid to the Company Group, in cleared funds a sum equal to the Tax
Liability arising on the exercise of the right.

1